Citation Nr: 9925724	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  96-04 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to service connection for residuals of an eye 
injury, including as due to undiagnosed illness.  

Entitlement to service connection for bilateral hearing loss.  

Entitlement to service connection for an irregular heartbeat.  

Entitlement to service connection for exposure to oil fires.  

Entitlement to service connection for residuals of medication 
for nerve agents and other injections.  

Entitlement to a rating in excess of 30 percent for 
hypertension, with aortic insufficiency and dilated left 
ventricle.  

Entitlement to a rating greater than 10 percent for headaches 
as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from May 1973 to June 1993.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  A rating decision in February 1995 denied service 
connection for an eye injury, hearing loss, a bilateral foot 
condition, an irregular heartbeat, exposure to oil fires, 
residuals of exposure to medication for nerve agents and 
injections, and headaches due to undiagnosed illness; that 
rating decision granted service connection for hypertension 
and assigned a 10 percent evaluation.  A rating decision in 
September 1995 denied service connection for hemorrhoids; 
that rating decision granted service connection for aortic 
insufficiency and cardiomegaly and incorporated those 
disorders into the service-connected hypertension disability, 
increasing the rating for the disability to 30 percent 
disabling.  

In comments expressed in February 1999, the veteran's 
representative indicated that the report of a VA compensation 
examination in March 1998 noted that "old granulomatous 
disease" was reported on chest x-ray and mild degenerative 
changes at C6-7 were found on cervical spine x-rays.  To the 
extent that the representative's comments might be considered 
as claims for service connection, those issues have not been 
addressed by the RO and so are not properly before the Board 
at this time.  The representative's comments are referred to 
the RO for appropriate consideration.  Similarly, the 
representative has made comments concerning the question of 
service connection for hemorrhoids.  While the RO issued a 
statement of the case concerning that issue in October 1998, 
the veteran never filed a substantive appeal in response 
thereto.  Accordingly, that issue is not in appellate status 
at this time and the representative's comments are referred 
back to the RO for whatever action is deemed necessary.

The issue concerning a higher rating for headaches will be 
addressed in the Remand that follows this decision.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for residuals 
of an eye injury is accompanied by medical evidence in 
support of the claim.  

2.  The claim for service connection for residuals of an eye 
injury is plausible.  

3.  The veteran's claim for service connection for hearing 
loss is not accompanied by any medical evidence in support of 
the claim.  

4. The veteran's claim for service connection for hearing 
loss is not plausible.  

5.  The veteran's claim for service connection for an 
irregular heartbeat is not accompanied by any medical 
evidence in support of the claim.  

6.  The claim for service connection for an irregular 
heartbeat is not plausible.  

7.  The veteran's claim for service connection for exposure 
to oil fires is not accompanied by any medical evidence in 
support of the claim.  

8.  The claim for service connection for exposure to oil 
fires is not plausible.  

9.  The veteran's claim for service connection for residuals 
of medication for nerve agents and other injections is not 
accompanied by any medical evidence in support of the claim.  

10.  The claim for service connection for residuals of 
medication for nerve agents and other injections is not 
plausible.  

11.  The evidence shows that the veteran's hypertension, with 
aortic insufficiency and dilated left ventricle, is 
manifested by diastolic pressure predominantly less than 100, 
controlled by continuous medication, a left ventricular 
ejection fraction of greater than 50 percent, a murmur, and 
mild dyspnea on exertion, more than light labor not 
precluded.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for residuals 
of an eye injury is well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991).  

2.  The veteran's claim for service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.385 (1998).

3.  The veteran's claim for service connection for an 
irregular heartbeat is not well grounded.  38 U.S.C.A. 
§ 5107.  

4.  The veteran's claim for service connection for exposure 
to oil fires is not well grounded.  38 U.S.C.A. § 5107.  

5.  The veteran's claim for service connection for residuals 
of medication for nerve agents and other injections is not 
well grounded.  38 U.S.C.A. § 5107.  

5.  Hypertension, with aortic insufficiency and dilated left 
ventricle, is not more than 30 percent disabling.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, and Part 4, Codes 7000, 7007, 7101 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records contain two notations of the 
veteran's reported history of corneal abrasions due to sand 
in 1976; however, there is no clinical record of such an 
injury and, on examination in April 1980, at which time he 
complained of eye irritation, the eye examination was 
reportedly normal.  A May 1980 clinic record indicates that 
the veteran had sustained arc welding burns to both eyes, 
resulting in bilateral superficial punctate keratitis; he was 
treated for three days with antibiotic solution to his eyes, 
eye patches, and bed rest.  The report of the veteran's 
retirement examination in April 1993 notes the presence of 
small bilateral pterygia; although the veteran complained of 
recurrent blurred vision lasting 15-20 seconds, no other 
pertinent abnormal clinical findings were noted.  The service 
records reflect a diagnosis of hypertension and possible left 
ventricular hypertrophy, but there is no report of an 
irregular heartbeat; all notations regarding the veteran's 
heart rhythm indicate that it was regular.  

Several audiograms were obtained concerning the veteran's 
hearing during service.  None of those audiograms shows a 
pure tone threshold greater than 20 decibels in any of the 
frequencies tested between 500 and 4000 Hertz, except for the 
examinations in June 1988 and April 1993, the report of each 
of which notes a threshold of 25 decibels at 4000 Hertz.  

The service medical records also contain an October 1991 
notation that the veteran was exposed to inhalation of heavy 
oil smoke during Operation Desert Storm.  No complaints or 
pertinent abnormal clinical findings were recorded at that 
time.  

On VA eye examination in October 1993, the veteran complained 
of white spots in both eyes.  The examiner's assessment was 
of pinguecula in both eyes and constant (chronic) 
conjunctival injection, both as secondary to desert exposure.  
A VA electrocardiogram (EKG) in October 1993 demonstrated 
normal sinus rhythm.  

A VA general medical examination was conducted in October 
1993.  The veteran reported that he had been told that his 
heart was irregular by EKG, but he indicated that he didn't 
experience any problems when it was irregular.  He stated 
that he would get extremely short of breath if he began 
sudden strenuous exercise, from which he would recover 
slowly.  He denied participating in any experimental 
injection protocol and indicated that his only injections 
were those for immunization for possible Gulf War diseases.  
He also stated that he had been given Cipro as an antibiotic 
while in the Gulf and may have had some nausea.  In addition, 
he claimed to have been bedridden for at least two days and 
to have had general malaise for several days after an Anthrax 
injection, but, in general, medication given to him in 
service gave him no problem.  The veteran also denied any 
effect at that time from his breathing oil fire smoke.  On 
examination, the examiner indicated that the heartbeat was 
not irregular and the respiratory system was normal.  The 
examiner also stated that he found no permanent residuals due 
to the Anthrax injection and no definite abnormal findings 
due to exposure to oil fire smoke.  A chest x-ray during that 
examination was interpreted as being normal.  

The above VA examination included a Gulf War Registry 
examination.  Pursuant to that examination, a VA physician 
wrote to the veteran in January 1994 to inform him of health 
problems that had been identified that may require follow-up 
with his private physician.  Those problems included corneal 
abrasions.  

On an authorized audiological evaluation in May 1994, pure 
tone thresholds, in decibels, were as follows:



HERTZ (CYCLES PER SECOND)





500
1000
2000
3000
4000
Right
10
10
10
5
15
Left
10
10
10
10
15

Speech audiometry revealed speech discrimination ability of 
100 percent in the right ear and of 100 percent in the left 
ear.  

Private medical records primarily concerning evaluation and 
treatment for the veteran's service-connected heart 
disability from February 1994 to May 1996 do not show that 
his heart rhythm was other than normal sinus rhythm.  Those 
records do not contain any notation regarding an irregular 
heartbeat.  The records indicate that the veteran was taking 
antihypertensive medication and reflect resting blood 
pressure readings varying from 120/60 to 162/91.  On three 
stress MUGA studies during the period, the veteran's left 
ventricular ejection fraction was recorded as varying between 
52 percent and 65 percent.  Cardiac ultrasound testing 
revealed a dilated left ventricle and left ventricular 
function at the lower limits of normal.  Those records 
reflect the veteran's report throughout the period that his 
shortness of breath was not more than mild.  

Another VA compensation examination was conducted in March 
1998.  An EKG was interpreted as showing normal sinus rhythm.  
An eye examination was conducted by the same physician who 
had examined the veteran in October 1993.  The examiner noted 
the veteran's complaints of "bloodshot eyes," dizziness 
with horizontal diplopia for 10 years.  On examination, the 
examiner reported that both eyes were dry and that there were 
bilateral pingueculae, but that there were no apparent 
residuals of injury or infection in either eye.  A general 
medical examiner noted the veteran's report that he would get 
somewhat tired after mowing his lawn for 25 minutes, 
requiring him to rest before completing the job.  He also 
indicated that he would breathe heavily after running up 3 
flights of stairs.  The veteran's blood pressure was recorded 
as 142/95, 137/100, and 125/95.  A chest x-ray obtained 
during that examination was interpreted as showing mild left 
ventricular enlargement.  

Analysis

Well groundedness

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); see also Carbino v. Gober, 
10 Vet. App. 507 (1997).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  In Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992), 
the United States Court of Veterans Appeals (Court) held that 
a claim must be accompanied by supportive evidence and that 
such evidence "must justify a belief by a fair and impartial 
individual' that the claim is plausible."  For a claim to be 
well grounded, there generally must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Epps v. Brown, 9 Vet. App. 341, 343-44 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table). 

The quality and quantity of the evidence required to meet the 
veteran's burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including a veteran's 
solitary testimony, may constitute sufficient evidence to 
establish the claim as well grounded.  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  

Evidentiary assertions by the appellant must be accepted as 
true for purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet. App. 19 (1993).  
However, a claimant would not meet his burden merely by 
presenting lay testimony, including his own, as lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions of 
medical causation or diagnosis cannot constitute evidence to 
render a claim well grounded under § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. at 610-11 (1992).  

Irregular heartbeat

Although the veteran has asserted that he has been told that 
he had an irregular heartbeat, such an assertion is hearsay 
and is not of itself competent medical evidence because, 
"filtered as it was through a layman's sensibilities, [the 
appellant's statement] is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Further, 
there is no medical evidence to substantiate his assertion-
the record is devoid of medical evidence that his cardiac 
rhythm has ever been anything but normal sinus rhythm.  

Therefore, lacking any competent evidence that the veteran 
now has an irregular heartbeat, his claim for service 
connection for such a disorder is not plausible and so must 
be denied as being not well grounded.  

Exposure to oil fires
Residuals of medication for nerve agents and other injections

The veteran has not pointed to any residuals of his exposure 
to oil fire smoke (inasmuch as such exposure is documented in 
the service medical records) or to any residuals of 
medication for nerve agents or other injections.  Further, 
the October 1993 VA examiner (in conjunction with the 
veteran's Gulf War Registry Examination) stated that he found 
no permanent residuals due to the veteran's Anthrax injection 
and no definite abnormal findings due to exposure to oil fire 
smoke, and there is no other evidence of any such residuals.  
It should be noted that service connection has already been 
established for several disabilities, including for headaches 
due to undiagnosed illness.  

It is a basic threshold requirement for a grant of service 
connection that there be a current disability, either in the 
form of a diagnosed disorder or as a manifestation of an 
undiagnosed illness.  Caluza v. Brown, 7 Vet. App. at 506; 
see also 38 C.F.R. § 3.317 (1998).  In this case neither the 
veteran nor any examiner has identified any such disorder or 
manifestation that resulted from the veteran's exposure to 
oil fires in the Persian Gulf or from medication for nerve 
agents or other injections he may have received in service.  
In the absence of such evidence, the veteran's claims are not 
plausible and so must be denied as being not well grounded.  

Hearing Loss

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability which is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection, must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154 (West 1991).  Satisfactory 
lay or other evidence that injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation during active service.  38 C.F.R. § 3.304 (1998).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss, as an organic disease of the 
nervous system, becomes manifest to a degree of 10 percent 
within 1 year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  

In this case, the evidence shows that no examiner has 
diagnosed hearing loss, either during service or 
subsequently.  Moreover, none of the audiometric testing 
conducted during service or by VA in 1994 has demonstrated 
data that meet the regulatory criteria for hearing loss 
disability.  Whether or not the veteran may believe that his 
hearing is impaired, the evidence simply does not show that 
he has a hearing loss disability according to the 
regulations.  In the absence of current disability, the claim 
is not plausible and must be denied as not well grounded.  

Residuals of an eye injury, including as due to undiagnosed 
illness

The service medical records reflect that the veteran 
sustained arc welding burns to both eyes in 1980; he was 
noted to have bilateral keratitis and was treated for that 
disorder for several days.  Further, although the injury is 
not documented in the medical record, he reported in service 
that he had sustained a corneal abrasion caused by sand in 
1976.  At the time of the veteran's retirement examination in 
1993, he complained of recurrent blurred vision and bilateral 
pterygia were noted.  

In addition, a VA eye examiner in 1993 diagnosed pinguecula 
in both eyes and chronic conjunctival irritation, both of 
which he attributed to the veteran's desert exposure, 
although the same examiner stated in 1998 that there were no 
apparent residuals of injury or infection in either eye.  

For purposes of determining whether a claim is well grounded, 
all evidence is presumed to be credible and true, unless 
inherently incredible.  In this case, there is evidence that 
the veteran did sustain an eye injury during service and 
that, following service, he had chronic residuals that were 
attributable to that injury.  

The Board finds that the evidence is sufficient to render the 
veteran's claim for service connection for residuals of an 
eye injury plausible.  Therefore, the claim is well grounded.  
38 U.S.C.A. § 5107.  Further adjudication of this claim will 
be deferred, however, pending completion of additional 
evidentiary development set forth in the Remand that follows 
this decision.  


Rating greater than 30 percent for hypertension, aortic 
insufficiency, and dilated left ventricle

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board finds that the veteran's claim concerning 
this issue is well grounded.  In addition, there is no 
indication that there are additional, unsecured records that 
would be helpful in this case.  Therefore, the Board has no 
further duty to assist the veteran in developing his claim.  
38 U.S.C.A. § 5107(b).  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) noted the 
distinction between a claim for an increased rating for a 
service-connected disability and an appeal from the initial 
rating assigned for a disability upon service connection.  In 
this case, the rating currently in effect was not the initial 
rating assigned, nor is the current cardiovascular disability 
the same disability for which the initial rating was 
assigned.  However, inasmuch as the 30 percent rating was 
made effective from the date of the veteran's retirement from 
service, the Board will evaluate the level of impairment due 
to the disability throughout the entire period, considering 
the possibility of staged ratings, as provided by the Court 
in Fenderson.  

Also, during the pendency of the veteran's appeal of this 
issue, VA revised the criteria for evaluating cardiovascular 
disorders, effective from January 12, 1998.  The Court has 
held that when regulations change during the pendency of a 
veteran's appeal, he is entitled to consideration of the 
regulation/criteria that are more favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The pertinent rating criteria that were in effect prior to 
January 12, 1998, were as follows:

For hypertensive vascular disease, a 40 percent rating is for 
assignment when the diastolic pressure is predominantly 120 
or more, with moderately severe symptoms.  When the diastolic 
pressure is predominantly 110 or more, with definite 
symptoms, a 20 percent evaluation is warranted.  For a 
diastolic pressure that is predominantly 100 or more, a 
10 percent rating is to be assigned.  When continuous 
medication is necessary for control of hypertension with a 
history of diastolic blood pressure predominantly 100 or 
more, a minimum 10 percent rating will be assigned.  
Code 7101.  

Hypertensive heart disease, with marked enlargement of the 
heart, confirmed by roentgenogram, or the apex beat beyond 
the midclavicular line, sustained diastolic hypertension, 
diastolic 120 or more, which may later have been reduced, 
dyspnea on exertion, more than light labor precluded, a 
60 percent rating is to be assigned.  With definite 
enlargement of the heart, sustained diastolic hypertension of 
100 or more, moderate dyspnea on exertion, a 30 percent 
rating is warranted.  

The record does not reflect that any examiner has identified 
an etiology for the veteran's aortic insufficiency.  However, 
the only diagnostic code that provides criteria for 
evaluating cardiac valvular disease is Code 7000 (rheumatic 
heart disease). That Code provides that a 60 percent rating 
is warranted when the heart is definitely enlarged; when 
there is severe dyspnea on exertion, elevation of systolic 
blood pressure, or such arrhythmias as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia; or when 
more than light manual labor is precluded.  When there is a 
diastolic murmur with characteristic EKG manifestations or a 
definitely enlarged heart, a 30 percent evaluation is for 
assignment.  If there is slight, if any, dyspnea or the heart 
is not enlarged, a 10 percent rating is appropriate.  
Code 7000.  

The pertinent rating criteria that became effective in 
January 1998 are as follows:  

Hypertensive vascular disease (hypertension and isolated 
systolic hypertension):  When the diastolic pressure is 
predominantly 130 or more, a 60 percent rating is warranted.  
If the diastolic pressure is predominantly 120 or more, a 
40 percent evaluation is for assignment.  A 20 percent rating 
is appropriate when the diastolic pressure is predominantly 
110 or more, or the systolic pressure is predominantly 200 or 
more.  When the diastolic pressure is predominantly 100 or 
more, or the systolic pressure predominantly 160 or more, a 
10 percent evaluation is warranted.  The minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control is 10 percent.  Note (1): Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
For purposes of this section, the term hypertension means 
that the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.  Note (2): 
Evaluate hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
as part of the condition causing it rather than by a separate 
evaluation.  Code 7101.  

Hypertensive heart disease: Chronic congestive heart failure, 
or; a workload of 3 METs or less that results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 percent 
warrants a 100 percent rating.  When there is more than one 
episode of acute congestive heart failure in the past year, 
or; a workload of greater than 3 METs, but not greater than 5 
METs, that results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent, a 60 percent evaluation is 
appropriate.  For a workload of greater than 5 METs, but not 
greater than 7 METs, that results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray, a 30 percent rating is assignable.  
A 10 percent evaluation is to be assigned for a workload of 
greater than 7 METs, but not greater than 10 METs, that 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; if continuous medication is required.  Code 7007.  

Valvular heart disease (including rheumatic heart disease): 
During active infection with valvular heart damage and for 
three months following cessation of therapy for the active 
infection a 100 percent rating is to be assigned.  
Thereafter, with valvular heart disease (documented by 
findings on physical examination and either echocardiogram, 
Doppler echocardiogram, or cardiac catheterization) resulting 
in: Chronic congestive heart failure, or; workload of 3 METs 
or less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent, a 100 percent evaluation is 
warranted.  With more than one episode of acute congestive 
heart failure in the past year, or; a workload of greater 
than 3 METs, but not greater than 5 METs, that results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent, a 60 percent rating is appropriate.  A 30 percent 
evaluation is warranted for a workload of greater than 
5 METs, but not greater than 7 METs, that results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; with evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  For a workload of greater than 7 
METs, but not greater than 10 METs, that results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; if continuous 
medication is required, a 10 percent rating is to be 
assigned.  Code 7000.  

As stated above, the record does not reflect an etiology for 
the veteran's aortic insufficiency (AI).  In addition, it 
does not indicate whether his hypertension is due to the AI 
or is essential.  See Note (2) to Code 7101, above.  However, 
there is no medical evidence that would indicate that 
separate, compensable ratings should be assigned for the 
veteran's cardiac and hypertensive disabilities.  
Accordingly, the Board will evaluate the service-connected 
disability under the diagnostic code that will afford the 
veteran the highest rating.  

First, applying the criteria that were in effect prior to 
January 1998, the record shows that the veteran's diastolic 
blood pressure has predominantly been less than 100 ever 
since his retirement from service, although he has 
consistently taken antihypertensive medication.  While he has 
reported some dyspnea on exertion, he has indicated that he 
is able to run up 3 flights of stairs and the record does not 
indicate that more than light labor is precluded.  He does 
have both EKG and roentgenographic evidence of an enlarged 
heart, but no arrhythmias have been noted.  The above 
manifestations are consistent with not more than a 30 percent 
rating under the criteria of any of the pertinent diagnostic 
codes.  The Board notes that Code 7000 provides for a 
60 percent evaluation when there is elevation of the systolic 
pressure, which has been noted on occasion since service.  
However, none of the other criteria are present for which a 
60 percent rating may be assigned and the veteran's blood 
pressure has generally been under fairly good control, as 
noted by at least one recent private examiner.  Also, 
although the veteran's representative has contended that the 
VA examination in 1993 was inadequate because the veteran's 
blood pressure was recorded on only one day, rather than at 
least 3 different days, as required by the rating criteria, 
the Board would point out that numerous consistent blood 
pressure readings that have been obtained since the veteran's 
retirement from service are of record.  Therefore, no 
additional blood pressure readings are necessary to evaluate 
the disability.  Accordingly, the Board finds that a 
60 percent rating on that basis is not warranted.  

Under the criteria that became effective in January 1998, no 
more than a 10 percent rating is applicable under Code 7101.  
The veteran's diastolic pressure is not predominantly 100 or 
more and his systolic pressure is not predominantly 160 or 
more; however, he has consistently taken antihypertensive 
medication.  

The record does not reflect any evaluation of the veteran's 
work ability in METs, as provided in Code 7007.  However, 
that diagnostic code also indicates that pertinent ratings 
may be assigned based on symptoms or recorded left 
ventricular ejection fractions.  Since the veteran retired 
from service, his ejection fraction, as recorded on repeated 
MUGA scans, has ranged from 52 to 65 percent.  No episode of 
acute congestive heart failure has been reported and no 
angina, dizziness, or syncope has been noted.  The veteran's 
only symptom has been mild dyspnea and the record does 
indicate that his antihypertensive medication was chosen, in 
part, for its salutary effects on his cardiac function.  With 
the veteran's reported symptom of dyspnea and the cardiac 
enlargement noted on both EKG and chest x-ray, a 30 percent 
rating and no more is also appropriate under the revised 
criteria of Code 7000.  

Because the manifestations of the veteran's cardiovascular 
disability have generally met, but have not exceeded, the 
criteria for a 30 percent rating under any pertinent 
diagnostic code, either as in effect prior to or subsequent 
to January 12, 1998, for the entire period since his 
retirement from service, the Board concludes that an 
evaluation greater than the currently assigned 30 percent 
rating for that period is not warranted.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  


ORDER

The veteran's claim for service connection for residuals of 
an eye injury is well grounded.  

In the absence of a well grounded claim, service connection 
for bilateral hearing loss is denied .  

In the absence of well grounded claims, service connection 
for an irregular heartbeat, exposure to oil fires, and 
residuals of medication for nerve agents and other injections 
is denied.  

A rating greater than 30 percent for hypertension, with 
aortic insufficiency and dilated left ventricle, is denied.  


REMAND

On review of the claims file, the Board notes that in a May 
1998 rating decision service connection was granted for 
headaches as due to an undiagnosed illness and assigned a 
10 percent rating.  The veteran's representative's comments 
in a statement received at the Board in February 1999 clearly 
express disagreement with the assigned rating.  Accordingly, 
the RO must also furnish the veteran and his representative 
with a statement of the case concerning that issue as is 
required by 38 C.F.R. § 19.26 (1998).  

Also, as noted above, the veteran has been afforded two VA 
eye examinations.  The examinations were conducted by the 
same examiner, but the assessments provided by the examiner 
appear to be contradictory.  Inasmuch as the veteran's claim 
for service connection for residuals of an eye injury has 
been found to be well grounded, the RO should return the 
examination to that examiner, if possible, for clarification 
of the presence and etiology of any current eye disorder.  

Therefore, this case as to these issues is REMANDED to the RO 
for the following additional actions:  

1.  With any needed signed releases from 
the veteran, the RO should request copies 
of up-to-date records of any examination 
or treatment, VA or non-VA, that the 
veteran has received for an eye condition 
since his separation from service that 
are not already of record.  All records 
so obtained should be associated with the 
claims file.  

2.  The RO should then schedule the 
veteran for an eye examination, 
preferably by the same physician who 
previously examined him.  The claims file 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  All indicated special tests 
should be completed.  The examiner's 
report should set forth in detail all 
current complaints and pertinent clinical 
findings and diagnoses.  The examiner 
should be requested to provided an 
opinion as to whether it is at least as 
likely as not that the veteran currently 
has any eye condition that resulted from 
any injury or disease that he sustained 
during service.  In this regard, the 
examiner should reconcile any contrary 
opinion found in the record, in 
particular, the assessments listed in the 
VA eye examination reports dated in 
October 1993 and March 1998.  In 
addition, the examiner should indicate 
whether or not the veteran exhibits any 
objective indications of chronic 
disability resulting from an undiagnosed 
illness or combination of illnesses 
manifested by eye signs or symptoms.  All 
opinions should be supported by reference 
to pertinent evidence in the file.  

3.  Upon completion of the above 
requested development of the record, the 
RO should again consider the veteran's 
claim for service connection for 
residuals of an eye injury, including as 
due to undiagnosed illness.  If action 
taken remains adverse to the veteran, he 
and his accredited representative should 
be furnished with a supplemental 
statement of the case discussing all 
additional evidence and they should be 
given an opportunity to respond.  

4.  The RO should furnish the veteran and 
his accredited representative with a 
statement of the case concerning the 
issues of entitlement to a higher rating 
for headaches as due to an undiagnosed 
illness.  If, and only if, a timely 
substantive appeal as to this issue is 
received, the RO should then certify the 
issue to the Board for appellate 
consideration.  

Thereafter, the case should be returned to the Board, if in 
order. The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the veteran with 
due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 

